Opinion issued June 10, 2014.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-01036-CR
                           ———————————
               IN RE DAVID CARL WORMINGTON, Relator



           Original Proceeding on Petition for Writ of Mandamus




                         MEMORANDUM OPINION

      Relator, David Carl Wormington, has filed a petition for writ of mandamus,

seeking to compel respondent, the Honorable Mary Bacon, to rule on his “petition

filed under 11.05 Texas Code of Criminal Procedure.”1


1
      The petition identifies the underlying case as cause number 1005810, Ex parte
      David Wormington, in the 184th District Court of Harris County Texas, the
      Honorable Jan Krocker presiding.
      This Court does not have jurisdiction to grant relator’s requested relief. Only

the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

habeas corpus proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

Supp. 2013); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117

(Tex. Crim. App. 2013); Bd. of Pardons & Paroles ex rel. Keene v. Court of

Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). We have

no authority to issue writs of mandamus in criminal law matters relating to final

post-conviction felony proceedings. See In re McAfee, 53 S.W.3d 715, 717 (Tex.

App.—Houston [1st Dist.] 2001, orig. proceeding).

                                    Conclusion

      Accordingly, we dismiss the petition for lack of jurisdiction.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2